
	
		II
		112th CONGRESS
		2d Session
		S. 3452
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Durbin (for himself,
			 Mrs. Boxer, Mr.
			 Merkley, and Mr. Whitehouse)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to establish a national
		  usury rate for consumer credit transactions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Consumers from
			 Unreasonable Credit Rates Act of 2012.
		2.FindingsCongress finds that—
			(1)attempts have
			 been made to prohibit usurious interest rates in America since colonial
			 times;
			(2)at the Federal
			 level, in 2006, Congress enacted a Federal 36-percent annualized usury cap for
			 service members and their families for covered credit products, as defined by
			 the Department of Defense, which curbed payday, car title, and tax refund
			 lending around military bases;
			(3)notwithstanding
			 such attempts to curb predatory lending, high-cost lending persists in all 50
			 States due to loopholes in State laws, safe harbor laws for specific forms of
			 credit, and the exportation of unregulated interest rates permitted by
			 preemption;
			(4)due to the lack
			 of a comprehensive Federal usury cap, consumers annually pay approximately
			 $23,700,000,000 for high-cost overdraft loans, as much as $8,100,000,000 for
			 storefront and online payday loans, and additional amounts in unreported
			 revenues from bank direct deposit advance loans and high-cost online
			 installment loans;
			(5)cash-strapped
			 consumers pay on average 400 percent annual interest for payday loans, 300
			 percent annual interest for car title loans, up to 3,500 percent for bank
			 overdraft loans, and triple-digit rates for online installment loans;
			(6)a national
			 maximum interest rate that includes all forms of fees and closes all loopholes
			 is necessary to eliminate such predatory lending; and
			(7)alternatives to
			 predatory lending that encourage small dollar loans with minimal or no fees,
			 installment payment schedules, and affordable repayment periods should be
			 encouraged.
			3.National maximum
			 interest rateThe Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by adding at the end the
			 following:
			
				141.Maximum rates
				of interest
					(a)In
				generalNotwithstanding any other provision of law, no creditor
				may make an extension of credit to a consumer with respect to which the fee and
				interest rate, as defined in subsection (b), exceeds 36 percent.
					(b)Fee and
				interest rate defined
						(1)In
				generalFor purposes of this section, the fee and interest rate
				includes all charges payable, directly or indirectly, incident to, ancillary
				to, or as a condition of the extension of credit, including—
							(A)any payment
				compensating a creditor or prospective creditor for—
								(i)an extension of
				credit or making available a line of credit, such as fees connected with credit
				extension or availability such as numerical periodic rates, annual fees, cash
				advance fees, and membership fees; or
								(ii)any fees for
				default or breach by a borrower of a condition upon which credit was extended,
				such as late fees, creditor-imposed not sufficient funds fees charged when a
				borrower tenders payment on a debt with a check drawn on insufficient funds,
				overdraft fees, and over limit fees;
								(B)all fees which
				constitute a finance charge, as defined by rules of the Bureau in accordance
				with this title;
							(C)credit insurance
				premiums, whether optional or required; and
							(D)all charges and
				costs for ancillary products sold in connection with or incidental to the
				credit transaction.
							(2)Tolerances
							(A)In
				generalWith respect to a credit obligation that is payable in at
				least 3 fully amortizing installments over at least 90 days, the term fee
				and interest rate does not include—
								(i)application or
				participation fees that in total do not exceed the greater of $30 or, if there
				is a limit to the credit line, 5 percent of the credit limit, up to $120,
				if—
									(I)such fees are
				excludable from the finance charge pursuant to section 106 and regulations
				issued thereunder;
									(II)such fees cover
				all credit extended or renewed by the creditor for 12 months; and
									(III)the minimum
				amount of credit extended or available on a credit line is equal to $300 or
				more;
									(ii)a late fee
				charged as authorized by State law and by the agreement that does not exceed
				either $20 per late payment or $20 per month; or
								(iii)a
				creditor-imposed not sufficient funds fee charged when a borrower tenders
				payment on a debt with a check drawn on insufficient funds that does not exceed
				$15.
								(B)Adjustments for
				inflationThe Bureau may adjust the amounts of the tolerances
				established under this paragraph for inflation over time, consistent with the
				primary goals of protecting consumers and ensuring that the 36-percent fee and
				interest rate limitation is not circumvented.
							(c)Calculations
						(1)Open end credit
				plansFor an open end credit plan—
							(A)the fee and
				interest rate shall be calculated each month, based upon the sum of all fees
				and finance charges described in subsection (b) charged by the creditor during
				the preceding 1-year period, divided by the average daily balance; and
							(B)if the credit
				account has been open less than 1 year, the fee and interest rate shall be
				calculated based upon the total of all fees and finance charges described in
				subsection (b)(1) charged by the creditor since the plan was opened, divided by
				the average daily balance, and multiplied by the quotient of 12 divided by the
				number of full months that the credit plan has been in existence.
							(2)Other credit
				plansFor purposes of this section, in calculating the fee and
				interest rate, the Bureau shall require the method of calculation of annual
				percentage rate specified in section 107(a)(1), except that the amount referred
				to in that section 107(a)(1) as the finance charge shall include
				all fees, charges, and payments described in subsection (b)(1) of this
				section.
						(3)Adjustments
				authorizedThe Bureau may make adjustments to the calculations in
				paragraphs (1) and (2), but the primary goals of such adjustment shall be to
				protect consumers and to ensure that the 36-percent fee and interest rate
				limitation is not circumvented.
						(d)Definition of
				creditorAs used in this section, the term creditor
				has the same meaning as in section 702(e) of the Equal Credit Opportunity Act
				(15 U.S.C. 1691a(e)).
					(e)No exemptions
				permittedThe exemption authority of the Bureau under section 105
				shall not apply to the rates established under this section or the disclosure
				requirements under section 127(b)(6).
					(f)Disclosure of
				fee and interest rate for credit other than open end credit
				plansIn addition to the disclosure requirements under section
				127(b)(6), the Bureau may prescribe regulations requiring disclosure of the fee
				and interest rate established under this section.
					(g)Relation to
				State lawNothing in this section may be construed to preempt any
				provision of State law that provides greater protection to consumers than is
				provided in this section.
					(h)Civil liability
				and enforcementIn addition to remedies available to the consumer
				under section 130(a), any payment compensating a creditor or prospective
				creditor, to the extent that such payment is a transaction made in violation of
				this section, shall be null and void, and not enforceable by any party in any
				court or alternative dispute resolution forum, and the creditor or any
				subsequent holder of the obligation shall promptly return to the consumer any
				principal, interest, charges, and fees, and any security interest associated
				with such transaction. Notwithstanding any statute of limitations or repose, a
				violation of this section may be raised as a matter of defense by recoupment or
				setoff to an action to collect such debt or repossess related security at any
				time.
					(i)ViolationsAny
				person that violates this section, or seeks to enforce an agreement made in
				violation of this section, shall be subject to, for each such violation, 1 year
				in prison and a fine in an amount equal to the greater of—
						(1)3 times the
				amount of the total accrued debt associated with the subject transaction;
				or
						(2)$50,000.
						(j)State attorneys
				generalAn action to enforce this section may be brought by the
				appropriate State attorney general in any United States district court or any
				other court of competent jurisdiction within 3 years from the date of the
				violation, and such attorney general may obtain injunctive
				relief.
					.
		4.Disclosure of
			 fee and interest rate for open end credit plansSection 127(b)(6) of the Truth in Lending
			 Act (15 U.S.C. 1637(b)(6)) is amended by striking the total finance
			 charge expressed and all that follows through the end of the paragraph
			 and inserting the fee and interest rate, displayed as FAIR,
			 established under section 141..
		
